PER CURIAM.
The State concedes that the trial court arrested Appellant’s conviction for indecent assault in open court following the jury’s verdict of guilt. The trial court, however, failed to conform its written sentence to its oral pronouncement. Therefore, we reverse Appellant’s sentence to the extent that it reflects a conviction for indecent assault and remand for the trial court to conform its written sentence to its oral pronouncement. See Kord v. State, 508 So.2d 758 (Fla. 4th DCA 1987). In all other respects, we affirm.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.
GUNTHER, POLEN and FARMER, JJ., concur.